In a proceeding pursuant to CPLR article 78, inter alia, to prohibit the respondent Judge of the Civil Court of the City of New York from conducting further proceedings in a certain action pending before him in which the appellant herein is the defendant, the appeal is from a judgment of the Supreme Court, Kings County, entered November 12, 1976, which, inter alia, granted the petition and directed the respondent Judge to cease further proceedings in the action in question. Judgment affirmed, with $50 costs and disbursements to petitioner payable by appellant, on the opinion of Mr. Justice Monteleone at Special Term. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur. [88 Misc 2d 103.]